StreamTrack, Inc. 347 Chapala Street Santa Barbara, California 93101 February 7, 2013 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention:Larry Spirgel, Assistant Director Re:StreamTrack, Inc. (formerly known as Lux Digital Pictures, Inc.) Amendment No. 1 to Current Report on Form 8-K Filed December 21, 2012 Response dated December 28, 2012 Form 10-K for the fiscal year ended August 31, 2012 Filed December 14, 2012 Form 10-Q for the quarter ended November 30, 2012 Filed January 14, 2013 File No. 333-153502 Ladies and Gentlemen: StreamTrack, Inc. (the “Company”) is in receipt of the comment letter of the reviewing Staff of the Commission dated January 24, 2013 relating to the above-referenced filings and is in the process of preparing its response.The Company respectfully requests an extension of two weeks to file a response on or before February 21, 2013. Thank you for your consideration. Please contact Jeff Cahlon of Sichenzia Ross Friedman Ference LLP at 212-398-2742 if you have any questions regarding this matter. Very Truly Yours, /s/Michael Hill Chief Executive Officer
